Reasons for allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Claims 1, 3-7, 9-17, 19-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, XU et al. (U.S. Pub No. 2020/0236384 A1).  XU directed toward methods and apparatuses for video encoding/decoding. In some examples, an apparatus for video decoding includes receiving circuitry and processing circuitry. In some embodiments, the processing circuitry decodes first prediction information of a first block from a coded video bitstream. The first block is within a merge sharing node (MSN) with an intra block copy (IBC) merge candidate list that is constructed based on the MSN and shared within the MSN. The first prediction information is indicative of an IBC mode. Then, the processing circuitry determines a first block vector that points to a first reference area in a same picture as the first block based on the IBC merge candidate list associated with the MSN, and reconstructs at least a sample of the first block based on first reference samples of the first reference area in the same picture.  XU alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1, 3-7, 9-17, 19-20 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MD N HAQUE/Primary Examiner, Art Unit 2487